DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed May 2, 2022 is acknowledged and has been entered in part.1
Claim 36 has been amended.

2.	The amendment filed March 16, 2022 is acknowledged and has been entered in part.2  Claims 3, 4, 27-29, and 31-33 have been canceled.  Claims 1, 2, 5-19, and 21 have been amended.  Claims 34-39 have been added.

3.	As before noted, Applicant elected the invention of Group I, 1-19 and 21, drawn to an antibody, fragment, or derivative that binds to PSMA, a composition thereof, and a method for imaging the presence of PSMA-expressing cancer cells or tissues in a subject.
	Additionally, Applicant elected the species of the invention in which the antibody, fragment, or derivative that binds to PSMA comprises a VL-CL domain comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 6 and an VH-CH1 domain comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 7.3
	
4.	Claims 1, 2, 5-19, 21, and 34-39 are pending in the application and have been examined.


Response to Amendment
6.	The amendment filed on May 2, 2022 is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  However, in order to advance prosecution, rather than mailing a Notice of Non-Compliant Amendment,4 Applicant is advised to correct the following deficiency in replying to this Office action:
The amendment to the specification filed May 2, 2022 is non-compliant because the amendment directs replacement of the paragraph at page 1, lines 12-15, where the replacement paragraph is not marked to show the changes made relative to the immediate prior version thereof.
In addition the amendment to the specification filed May 2, 2022 is non-compliant because the amendment directs replacement of a paragraph with reference to the substitute specification filed March 16, 2022, which has not been entered because the amendment filed March 16, 2022 is non-compliant.  The amendment filed March 16, 2022 is non-compliant because a marked up version of the replacement specification has not been provided (or was not received). 
To be clear, due to the noted lack of compliancy in each instance, the amendments to the specification filed March 16, 2022 and May 2, 2022 have not been entered.
Briefly, the revised amendment practice requires a listing of all claims beginning on a separate sheet.  Each claim ever presented must be included in the listing of claims together with a single proper status identifier in parentheses.  The permissible status identifiers include:  “original”, “currently amended”, “canceled”, “withdrawn”, “previously presented”, “new”, and “not entered”.  The text of all pending claims, including withdrawn claims, must be presented.  Markings to show only the changes made in the current amendment relative to the immediate prior version should be included with the text of all currently amended claims, including withdrawn claims that are amended.  Added text must be shown by underlining the added text.  Generally deleted text must be shown by strikethrough (e.g., 
As for amendments to the specification, including the abstract, amendments must be made by presenting a replacement paragraph or section or abstract marked up to show changes made relative to the immediate prior version. An accompanying clean version is not required and should not be presented. Newly added paragraphs or sections, including a new abstract (instead of a replacement abstract), must not be underlined. A replacement or new abstract must be submitted on a separate sheet, 37 CFR 1.72. If a substitute specification is being submitted to incorporate extensive amendments, both a clean version (which will be entered) and a marked up version must be submitted as per 37 CFR 1.125.  The changes in any replacement paragraph or section, or substitute specification must be shown by underlining (for added matter) or strikethrough (for deleted matter) with 2 exceptions: (1) for deletion of five characters or fewer, double brackets may be used (e.g., [[eroor]]); and (2) if strikethrough cannot be easily perceived (e.g., deletion of the number “4” or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strikethrough, followed by including and underlining the extra text with the desired change (e.g., number 14 as).
Ordinarily, only the corrected section of the non-compliant amendment must be resubmitted (in its entirety), e.g., the entire “Amendments to the Specification” section of applicant’s amendment must be re-submitted.  37 CFR § 1.121(h).   In responding to this Office action with an amendment to the claims or specification, Applicant is advised to correct the noted deficiency. 

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed December 24, 2021.

Priority
8.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of an earlier filed applications is acknowledged.  
However, claims 1, 2, 5-19, 21, and 34-39 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application (i.e., PCT/US2018/012530), namely January 5, 2018.

Specification
9.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is BiaCore™; see, e.g., page 38 of the specification.  Another example is Zeocin™; see, e.g., page 34, line 16 of the specification.  
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

10.	The specification is objected to because claim 34 is directed to a sequence provided by NCBI Reference sequence NM_004476.1.  Although there is written support for the language of the claims in the disclosure at, e.g., page 34 of the specification, and while there is an incorporation by reference statement at page 49 of the specification, M.P.E.P. § 608.01(p) does not provide for the incorporation by reference of essential material by reference to non-patent publications (e.g., disclosures set forth in sequence databases such as GenBank™). 
“Essential material” is defined as “that which is necessary to (1) describe the claimed invention, (2) provide an enabling disclosure of the claimed invention, or (3) describe the best mode (35 U.S.C. 112)”.  
The amino acid sequence set forth under GenBank™ accession number NM_004476.1 is essential information because it is necessary to adequately describe the subject matter to which the claims are directed with the requisite clarity and particularity to satisfy the requirements set forth under 35 U.S.C. § 112.    
Thus, if Applicant intends that the information (i.e., the amino acid sequence) provided under GenBank™ accession number NM_004476.1 be relied upon to resolve issues under 35 U.S.C. § 112, it must be incorporated into the specification. 
More particularly, Applicant must amend the specification to include the material incorporated by reference; and the amendment must be accompanied by an affidavit or declaration executed by Applicant, or a practitioner representing Applicant, stating that the amendatory material consists of the same material incorporated by reference in the referencing application.  See In re Hawkins, 486 F.2d 569, 179 USPQ 157 (CCPA 1973); In re Hawkins, 486 F.2d 579, 179 USPQ 163 (CCPA 1973); and In re Hawkins, 486 F.2d 577, 179 USPQ 167 (CCPA 1973).
   
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	Claims 1, 2, 5-19, 21, and 34-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Beginning at page 9 of the amendment filed March 16, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant' s arguments have been carefully considered but not found persuasive for the following reasons:
	Claims 1, 2, 5-19, 21, and 34-39 are indefinite for the following reasons:
	(a)	The claims use the designation “prostate specific membrane antigen (PSMA)” as the sole means of identifying the human protein to which the claimed invention must specifically bind.  The use of laboratory designations only to identify a particular polypeptide renders the claims indefinite because different laboratories and/or clinics may use the same laboratory and/or clinical designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases. Indeed that seems to be the case in this instance since the specification discloses that the polypeptides are also known by a number of other aliases that include: NAAG peptidase, glutamate carboxypeptidase II (GCPII), and N-acetyl-L-aspartyl-L-glutamate peptidase I (NAALADase I).5  In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct. For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene.6 
	In addition, it is noted that Applicant has amended the application to add a new claim reciting that the antibody or antigen binding fragment binds to a human PSMA polypeptide comprising “a sequence provided by NCBI Reference sequence NM_004476.1”.  Since the new claim depends from claim 1, it stands to reason that the antibody or antigen binding fragment according to claim 1 need not bind to a polypeptide comprising “a sequence provided by NCBI Reference sequence NM_004476.1” and that the PSMA polypeptide to which claim 1 (and all other claims) is directed may be a polypeptide that differs from that to which the new claim is directed.  Which polypeptide is this?  As noted above it is not clear because the use of the designation alone by the claims fails to clearly and particularly point out its identity.
	Then, with further regard to newly added claim 34, which recites, the antibody or antigen binding fragment binds to a human PSMA polypeptide comprising “a sequence provided by NCBI Reference sequence NM_004476.1”, it is noted that “a sequence” of an amino acid sequence is any two contiguous amino acids of the sequence.  Accordingly the claim might be reasonably construed as being drawn to an antibody or antigen binding fragment that binds to a human PSMA polypeptide comprising any two contiguous amino acids of the sequence set forth under NCBI Reference sequence NM_004476.1 and if so then the claim is properly rejected under 35 U.S.C. § 112(a) because the specification does not adequately describe a plurality of antibodies according to the claims, which bind to a plurality of such structurally disparate polypeptides.  So, then, it is reasonable to ask what subject matter is it that is regarded as the invention?  If only an antibody or antigen binding fragment binds to a human PSMA polypeptide comprising the amino acid sequence set forth under NCBI Reference sequence NM_004476.1 in its entirety, then it is suggested that this issue may best be remedied by amending claim 34 to recite this particular feature.
Here it is again noted that according to claim 1, for example, the invention is described as comprising an amino acid sequence that need not be identical to SEQ ID NO: 6 or SEQ ID NO: 7, such that it is apparent that structural variation within the complementarity determining regions (CDRs) of the either or both of the light and heavy chain variable domains comprised within SEQ ID NO: 6 and SEQ ID NO: 7, respectively, is permitted.  It follows then that if the identity of the protein (antigen) to which the claimed invention must bind cannot be ascertained, it will not be possible to know for certainty whether any given antibody or antigen binding fragment thereof is one that is encompassed by the claims.  So to which polypeptide must the claimed invention be capable of specifically binding? 
35 U.S.C. § 112, second paragraph, requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the term used to describe the polypeptide(s) to which the claims are directed does not unambiguously identify those polypeptide(s), this requirement has not been met. 
It is once again suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.	
(b)	With particular regard to claims 35 and 38, which are in part drawn to an antibody or an antibody fragment according to a preceding claim, which is “chemically modified”.  Notably the only reference in the disclosure to a “chemically modified” antibody or antigen binding fragment is found in the first paragraph at page 14:  “In some embodiments, the antibody fragment or derivative thereof is a Fab fragment, a F(ab2)'-fragment, a single-chain antibody, a chimeric antibody, a CDR-grafted antibody, a bivalent antibody-construct, a humanized antibody, a human, a synthetic antibody, or a chemically modified derivative thereof, a multispecific antibody, a diabody, a Fv-fragment, or another type of a recombinant antibody.”  Accordingly, inasmuch as claims 35 and 38 are drawn to an antibody or antigen binding fragment that is “chemically modified”, those claims are herein construed as being drawn to “a chemically modified derivative”.  However, as previously explained, the term “derivative” is not expressly defined by the specification; nor it is actually used to describe with any clarity or particularity the nature of the claimed invention.  Thus, it is entirely unclear what it is that constitutes “a chemically modified derivative” of an antibody or antigen binding fragment thereof that binds to human PSMA and comprises a protein sequence that is at least 90% identical to SEQ ID NO: 6 or SEQ ID NO: 7 (as recited by claim 1) or “a chemically modified derivative” of an antibody or antigen binding fragment thereof having no particular antigen binding activity, which comprises a VH domain having at least 90% identical to SEQ ID NO: 21 and a VL domain having at least 90% identical to SEQ ID NO: 22 (as recited by claim 35).  Moreover, although whatever it may be it must be derived from an antibody or an antibody fragment, which at least in the case of claim 35 specifically binds to PSMA, it is not evident how – what must be done in order to “chemically modify” or derive this aspect of the invention from an antibody or an antibody fragment that specifically binds according to the preceding claim?  What is it that is actually regarded as the invention?
Here it seems pertinent to noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention7.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

13.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

14.	Claims 35-39 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “new matter” rejection.
	(a)	Claims 35 and 38 are in part drawn to an antibody or antigen binding fragment thereof according to a preceding claim, wherein said antibody or antigen binding fragment is “chemically modified”.  
	Claims 35 and 38 were added by the amendment filed March 16, 2022 and at page 8 of the amendment Applicant has remarked that written support for the language of the claims is found in the specification, including the claims, as originally filed, such that no new matter has been introduced by the amendment.
	Contrary to Applicant’s contention it is submitted that the amendment adding claims 35 and 38 has introduced new concepts that are not adequately embraced by the specification, including the claims, as originally filed.  This is because the specification, as originally filed, includes only a description of “chemically modified derivatives” of an antibody or antigen binding fragment thereof that binds to human PSMA, as opposed to an antibody or antigen binding fragment thereof that binds to human PSMA, wherein the antibody or antigen binding fragment thereof is “chemically modified”.  A “chemically modified” antibody or antigen binding fragment thereof is not necessarily the same as “a chemically modified derivative” of an antibody or antigen binding fragment.  Moreover, a “chemically modified” antibody or antigen binding fragment thereof is still an antibody or antigen binding fragment but “a chemically modified derivative” of an antibody or antigen binding fragment may not be.  Since the specification discloses only the latter (and not a “chemically modified” antibody or antigen binding fragment thereof as presently claimed), it is submitted that the amendment has introduced new concepts that are not adequately embraced by the specification, including the claims, as originally filed, thereby violating the written description requirement set forth under 35 U.S.C. § 112(a).
	(b)	Claims 36-39 are drawn to an antibody or antigen binding fragment thereof comprising a VH domain having an amino acid sequence that is at least 90% identical to an amino acid sequence identified as SEQ ID NO: 21 and a VL domain having an amino acid sequence that is at least 90% identical to an amino acid sequence identified as SEQ ID NO: 22.
	Claims 35 and 38 were added by the amendment filed March 16, 2022 and at page 8 of the amendment Applicant has remarked that written support for the language of the claims is found in the specification, including the claims, as originally filed, such that no new matter has been introduced by the amendment.
	Contrary to Applicant’s contention it is submitted that the amendment adding claims 35 and 38 has introduced new concepts that are not adequately embraced by the specification, including the claims, as originally filed.  This is because the specification, as originally filed, does not disclose an antibody or antigen binding fragment comprising a VH domain having the amino acid sequence identified as SEQ ID NO: 21 and a VL domain having the amino acid sequence identified as SEQ ID NO: 22, much less an antibody or antigen binding fragment thereof comprising a VH domain having an amino acid sequence that is at least 90% identical to an amino acid sequence identified as SEQ ID NO: 21 and a VL domain having an amino acid sequence that is at least 90% identical to an amino acid sequence identified as SEQ ID NO: 22.
	Notably it appears that SEQ ID NO: 21 may be the unshaded portion of the amino acid sequence depicted by Figure 2 and identified as a part of the amino acid sequence of the “5D3 heavy chain” having the amino acid sequence of SEQ ID NO: 7; and similarly SEQ ID NO: 22 may be the unshaded portion of the amino acid sequence depicted by Figure 2 and identified as a part of the amino acid sequence of the “5D3 light chain” having the amino acid sequence of SEQ ID NO: 6.  Even so, and if the disclosure were amended to recite language supporting the language of the instant claims (as was apparently intended8), it is submitted that the claims would still be directed to subject matter that is not disclosed by the originally filed application.  This is because it appears that the specification, including the claims, as originally filed only describes an antibody or antigen binding fragment thereof that binds to human PSMA, wherein the antibody or antigen binding fragment thereof comprises an VH-CH1 amino acid sequence that is at least 90% identical to SEQ ID NO: 7 and an VL-CL amino acid sequence that is at least 90% identical to SEQ ID NO: 6.  An antibody or antigen binding fragment thereof comprising a VH domain having an amino acid sequence that is at least 90% identical to SEQ ID NO: 7 and a VL domain having an amino acid sequence that is at least 90% identical to SEQ ID NO: 6 is not the equivalent of an antibody or antigen binding fragment thereof that binds to human PSMA and comprises an VH-CH1 amino acid sequence that is at least 90% identical to SEQ ID NO: 7 and an VL-CL amino acid sequence that is at least 90% identical to SEQ ID NO: 6.  This is especially true since the former is not necessarily an antibody or antigen binding fragment thereof that necessarily binds to human PSMA.  At any rate, to be clear, while the specification, as originally filed, discloses an antibody or antigen binding fragment thereof that binds to human PSMA, which has a VH domain having the amino acid sequence identified as SEQ ID NO: 21 (i.e., the unshaded portion of the 5D3 VH-CH1 amino acid sequence as depicted by Figure 2) and a VL domain having the amino acid sequence identified as SEQ ID NO: 22 (i.e., the unshaded portion of the 5D3 VL-CL amino acid sequence as depicted by Figure 2), it does not appear to disclose the presently claimed invention (i.e., an antibody or antigen binding fragment thereof comprising a VH domain having an amino acid sequence that is at least 90% identical to SEQ ID NO: 21 and a VL domain having an amino acid sequence that is at least 90% identical to SEQ ID NO: 22).   
	Accordingly it is submitted that the amendment has introduced new concepts that are not adequately embraced by the specification, including the claims, as originally filed, thereby violating the written description requirement set forth under 35 U.S.C. § 112(a).
	In response, it is suggested that Applicant either point to particular disclosures in the specification, including the claims, as originally filed, which are believed to provide the necessary support for the language of the instant claims, or amend the claims to recite language that finds clear support in the originally filed application (e.g., an antibody or antigen binding fragment thereof that binds to human PSMA, wherein said antibody or antigen binding fragment comprises the VH domain of the VH-CH1 domain having the amino acid sequence of SEQ ID NO: 7 and the VL domain of the VL-VL domain having the amino acid sequence of SEQ ID NO: 69).   
 
15.	Claims 1, 2, 5-19, 21, and 34-39 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 9 of the amendment filed March 16, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant' s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, claims 1, 2, 5-19, 21, 34, and 35 are herein drawn or directed to an antibody or an antigen binding fragment thereof that binds to human prostate specific membrane antigen (PSMA) or a chemically modified derivative of an antibody or antibody fragment that specifically binds to human PSMA, wherein said antibody or antigen binding fragment thereof comprises a protein sequence that is at least 90% identical to SEQ ID NO: 6 and/or a protein sequence that is at least 90% identical to SEQ ID NO: 7; and claims 36-39 are drawn to an antibody or antigen binding fragment having no particular functional attributes, but which comprises a VH domain and a VL domain, which have amino acid sequences that might only be 90% identical to SEQ ID NO: 21 and SEQ ID NO: 22, respectively.  
With regard to the “chemically modified” antibody or antigen binding fragment thereof to which dependent claims 35 and 38 are drawn, since the only reference in the disclosure to a “chemically modified” antibody or antigen binding fragment is found in the first paragraph at page 14, herein, claims 35 and 38 are construed as being drawn to an “a chemically modified derivative”.  However, as before explained, it cannot be ascertained what a derivative or a chemically modified derivative of an antibody or antigen binding fragment actually is.  This is because the specification does not expressly define the term “derivative”; but this is also because the specification does not appear to teach what particularly structural features characterize the “derivative” such that it might be immediately envisaged, recognized, or distinguished.  Moreover, this is because the specification does not describe which chemical modifications of an antibody or antigen binding fragment thereof are made in order to produce the claimed invention.  Whatever it is it is presumably not an antibody or antibody fragment because it must be derived from either an antibody or an antibody fragment; but then what is it?  It is entirely unclear.  It must therefore be presumed that it need not have any particular structure apart from the features specified by the claims (e.g., with regard to claim 35, it is understood only that it is an antibody or antigen binding fragment thereof according to claim 1, which comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 6); yet, even a polypeptide consisting of the amino acid sequence of SEQ ID NO: 6 is not reasonably expected to be capable of specifically binding to PSMA.  Accordingly, with regard to both claims 35 and 38, it is entirely unclear what it is that constitutes the claimed “chemically modified” derivative of an antibody or antigen binding fragment thereof according to preceding claims.  For these reasons it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Perhaps Applicant regards the claimed chemically modified derivative as being, for example, a humanized or chimeric antibody that might be said to be derived by “chemically modifying” the disclosed mouse anti-human PSMA antibodies or perhaps it is an immunoconjugate comprising the mouse antibody and a diagnostic agent – it cannot be known for certainty however; and here Applicant is again reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. 
Turning to another issue, it is noted that according to claim 9, the antibody, the antigen binding fragment of an antibody, or the chemically modified derivative encompassed by the claims functions to inhibit survival of PSMA-expressing cells, but the antibody, fragment, or derivative is not necessarily conjugated to a therapeutic or cytotoxic agent, which might be expected to inhibit the survival of a cell.  Thus, the antibody, for example, may be naked or unconjugated. As before noted, naked antibodies that bind an antigen (e.g., PSMA) expressed by cells, which are not conjugated to a cytotoxic agent, may have no activity that adversely affects the survival of the cells – and yet there appears to be no evidence indicating that any antibody or an antigen binding fragment having the structural features of the claimed invention, which specifically binds to PSMA on the surface of any given cell, is capable of inhibiting the survival of the cell.
 
This position is supported, for example, by the teachings of Henry et al. (Cancer Res. 2004 Nov 1; 64: 7995-8001), which describes an anti-PSMA immunoconjugate comprising the drug maytansinoid 1 (DM1) that is effective to suppress the growth of prostate cancer in a subject, whereas the unconjugated antibody had no effect upon the growth of the cancer cells; see entire document (e.g., the abstract; and page 7998, Figure 3A).  In fact, Henry et al. reports the effect of the naked antibody upon the growth of the tumor cells in the subject was not significantly different from the effect of the vehicle control (i.e., the buffer, PBS, which was used as a carrier); see, e.g., page 7997, column 1.    Similarly, McDevitt et al. (Cancer Res. 2000 Nov 1; 60: 6095-6100) reports an alpha-particle emitting radioimmunoconjugate comprising anti-PSMA monoclonal antibody J591 effectively stopped the growth of LNCaP prostate cancer cells in vitro, but the unlabeled monoclonal antibody produced no substantial effect; see entire document (e.g., the abstract; and page 6098, Figure 4).
According to the specification the antibody designated 5D3 binds to PSMA so as to be taken up or internalized by a cell expressing PSMA,10 but it cannot be presumed that any given antibody having the structural features recited by the claims will bind to PSMA to be internalized by any given targeted cell in any given subject because the antibody to which the claims are directed is not necessarily an antibody that binds to the same epitope of PSMA (or even to the same polypeptide) as the particularly disclosed antibody 5D3, which has a heavy chain comprising SEQ ID NO: 7 and a light chain comprising SEQ ID NO: 6.11  Even so, as Yamaguchi et al. (Biochem. Biophys. Res. Commun. 2014 Nov 1; 454 (4): 600-603) teaches, because not every antibody that binds to a particular cell surface antigen causes the antigen to be internalized, it seems that the identities of the epitopes of the antigens to which the antibodies bind, as opposed to the identities of the antigens, determine the ability of the antibodies to cause internalization of the antigens; see entire document (e.g., page 601 and page 602, Figure 3).  Therefore it is apparent that the skilled artisan cannot predict whether any given antibody having the requisite structure that is found to be capable of binding to human PSMA or any ortholog thereof occurring in species other than human will do so and cause its internalization by the cell.
Even if the antibody to which the claims are directed were found to bind to an overlapping, as opposed to the same epitope, of human PSMA as the particularly disclosed antibody 5D3 having a heavy chain comprising SEQ ID NO: 7 and a light chain comprising SEQ ID NO: 6 will have or retain the ability to bind to PSMA, the prior art teaches the skilled artisan cannot predict whether the antibody, even when conjugated to a cytotoxic moiety, is capable of inhibiting the survival of PSMA-expressing cancer cells.  
This position is supported by the teachings of Pettersen et al. (J. Immunol. 1999 Jun 15; 162 (12): 7031-7040).  Pettersen et al. teaches anti-hIAP (CD47) monoclonal antibodies Ad22 and 1F7, which induce apoptosis of Jurkat T cells and peripheral blood mononuclear cells (PBMC) expressing the antigen to which these antibodies bind; but Pettersen et al. also teaches other antibodies, namely monoclonal antibodies 2D3 and B6H12 that commonly bind to hIAP/CD47, which do not induce apoptosis of the cells to which it binds; see entire document (e.g., the abstract; and page 7033, column 1).  As might be expected, given the recognized epitope-dependency of the various effects caused by different antibodies binding the same antigen, Pettersen et al. teaches monoclonal antibody 2D3 and Ad22 bind discrete epitopes; but curiously Pettersen et al. teaches monoclonal antibody B6H12, despite its apparent inability to induce apoptosis, binds an epitope that overlaps the epitopes to which monoclonal antibodies Ad22 and 1F7 (see, e.g., page 7032, column 2).  Similarly, Bernard et al. (Human Immunol. 1986; 17: 388-405) describes differential effects by antibodies binding “competing” antigenic sites or epitopes.  Thus, even though there is no evidence that the disclosed antibody 5D3 will have or retain the ability to bind to PSMA is capable of binding to cancer cells expressing PSMA so as to cause the cells to undergo apoptosis, the prior art suggests that a genus of antibodies capable of causing a desired effect (e.g., the induction of apoptosis) is not adequately described with the requisite clarity and particularity by a mere description of a species falling within that genus; and as such, it is submitted the claimed invention could not be practiced, as of the filing date sought by Applicant, without empirically determining whether or not any given antibody having the requisite structural features of the claimed invention and which is found to be capable of binding to PSMA might have the requisite capability of the claimed invention, namely the capability of inhibiting the survival of PSMA-expressing cancer cells.
While antibodies are known to be capable of inhibiting the survival of PSMA-expressing cancer cells by mechanisms that do not involve the induction of apoptosis, in this case, it does not appear that there is any evidence to support the assertion that the invention, if not conjugated to a cytotoxic agent, is capable of inhibiting the survival of PSMA-expressing cancer cells.  As an example, some antibodies are capable of inhibiting the survival of PSMA-expressing cancer cells by mediating ADCC and/or CDC but in this instance since the claimed invention does not comprise an Fc effector domain it is not possible.
Applicant is again reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
This antibody that is described with particularity by the instant application is not reasonably representative of the genus of antibodies to which the claims are drawn or directed, as a whole, since there is no correlation between any one particularly identifying structural feature that is shared by at least most members of the genus and any one particularly identifying functional feature.  For example, even though according to claim 1, the antibody specifically binds to a human PSMA polypeptide, in one embodiment, the antibody is only described as comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 6.  Given the structural variation permitted by the claims, it is not reasonably expected that any given antibody that is possibly encompassed by the claims (i.e., an antibody having the requisite structural features as in accordance with the claims) will be found to be capable of binding to PSMA.  As will be discussed in greater detail below, the greater the structure variation that is permitted the more unlikely it is that any given structural variant of the disclosed antibody 5D3 will have or retain the ability of the disclosed antibody to specifically bind to human PSMA at all.  Even single amino acid substitutions within the structure of an antibody, and particularly within one of the CDRs thereof, may abolish the resultant variant’s binding specificity.12  
Here it is aptly noted  the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
While one could test a plurality of antibodies comprising structure according to the claims to determine which, if any, have the requisite functional characteristics of the claimed antibody (i.e., the ability to specifically bind to PSMA and in one instance the ability to inhibit survival of PSMA-expressing cancer cells), a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the actual inventive work of producing at least a substantial number of the claimed antibodies would be left for subsequent inventors to complete.  
Here is it aptly noted that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately with any of the requisite clarity and particularity at least a substantial number of the genus of antibodies to which the claims are drawn or directed because, for example, an antibody described as comprising an amino acid sequence that is only 90% identical to SEQ ID NO: 6 or SEQ ID NO: 7 cannot be presumed a priori to be capable of binding to PSMA simply because the specification describes antibody 5D3, which has been found to have such capability.13  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
Notably the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to bind to PSMA, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding an antibody having a structure according to the claims, which is capable of specifically binding to PSMA and which is suitably and effectively used to image PSMA-expressing cancer cells or tissues in any given subject; without such an antibody, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
Here, again, it is submitted that at best the specification only adequately describes a monoclonal antibody or an antigen binding fragment thereof that binds to human PSMA and comprises a heavy chain domain comprising SEQ ID NO: 7 and a light chain comprising SEQ ID NO: 6,14 as well as a method for imaging human PSMA-expressing cancer cells in a subject by administering to the subject the antibody or antigen binding fragment thereof conjugated to a detectable marker or diagnostic agent.  Although the skilled artisan could potentially identify antibodies encompassed by the claims, which might be used in practicing the claimed invention by screening a plurality of structurally disparate antibodies having the features recites by the claims to determine which, if any, are capable of specifically binding to PSMA, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of agents to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify an antibody having the structural and functional characteristics of the claimed invention.    
Here Applicant is advised that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus; and accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  In this case, because the claims encompass a genus of antibodies having the ability to bind to PSMA, but which otherwise have substantially disparate structures and functional attributes, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.
From the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

In addition Applicant is reminded of the recent decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
Given the facts presented here it is submitted that the only antibody that is adequately described with the clarity and particularity necessary to convey Applicant’s possession thereof as of the filing date of this application is the antibody comprising a heavy chain comprising SEQ ID NO: 7 and a light chain comprising SEQ ID NO: 6.  Not adequately described are the myriad variants thereof to which the claims are drawn or directed.  
 It cannot be presumed that an antibody comprising, for example, a heavy chain variable domain comprising a CDR3 comprising the amino acid sequence of the corresponding CDR of the heavy chain comprising SEQ ID NO: 7 but which otherwise has a structure that is substantially different from that of the disclosed antibody 5D3 will have or retain the ability to bind to PSMA.  Moreover, the skilled artisan cannot predict the consequence of alterations in the structure of an antibody’s primary structure by amino acid sequence substitutions, insertions or deletions, particularly within the complementarity determining regions, upon the variant’s antigen binding specificity. 
In support of the Office’s position it is noted that Rudikoff et al. (Proc. Natl. Acad. Sci. USA. 1982; 79: 1979-1983) teaches an altered antibody which contains the same heavy and light chain CDR3 sequences as a parental antibody and the altered antibody loses its antigen binding specificity by a single change in a CDR1 residue.  
To further address this issue, it is first noted that Mariuzza et al. (Annu. Rev. Biophys. Biophys. Chem. 1987; 16: 139-159) reviews the structural basis of antigen-antibody recognition.  A naturally occurring antibody comprises two polypeptides, the so-called light and heavy chains.  The antigen-combining site of an antibody is a three-dimensional structure, which fully comprises six “complementarity-determining regions” (CDRs), three each from the light and heavy chains.  The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of antibody’s antigen-binding specificity.  Of the amino acid residues of the antibody contacting the antigen, six are within the light chain, nine are within the heavy chain, and two are within the constant or nearly constant “framework” regions.
So, as noted by Mariuzza et al. (supra), it is well established fact in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced relatively early in the development of the art by Rudikoff et al. (supra).   Again, Rudikoff et al. teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of, or failure to retain the antigen binding specificity of the “parental” antibody by the variant; see entire document (e.g., the abstract).  This sensitivity to such minor alterations is not an anomaly, but rather a prevalent, if not frequent phenomenon15.
Granted, the prior art teaches well-known and conventional methodology for “humanizing” monoclonal antibodies by grafting the complementarity determining regions (CDRs) of the heavy and light chain variable domains of an antibody into a heterologous framework without substantial loss of binding specificity and/or affinity.  For example, Gussow et al. (Methods in Enzymology. 1991; 203: 99-121) teach the general methodology for making humanized antibodies; see entire document.  One means for producing a humanized antibody involves grafting the six CDRs from the light and heavy chain variable regions from a murine antibody into the framework of a human antibody.  However, in general, if only one or two of the CDRs from either the light or heavy chain variable region were to be grafted, but not all three, the resultant antibody would not be expected to retain the binding affinity and specificity of the parent antibody.  
Thus, while the prior art teaches some understanding of the structural basis of antigen-antibody recognition and conventional methodology for humanizing monoclonal antibodies, it is aptly noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains and surrounding framework regions of antibodies.  For example, Giusti et al. (Proc. Natl. Acad. Sci. USA. 1987 May; 84 (9): 2926-2930) teaches the specificity and affinity of an antibody is exquisitely sensitive to amino acid substitutions within the primary structure of the antibody, since only a single amino acid substitution in the heavy chain of an antibody completely altered the binding specificity of an antibody that binds phosphocholine, such that the altered antibody fails to bind phosphocholine but instead binds DNA; see entire document (e.g., the abstract).  Chien et al. (Proc. Natl. Acad. Sci. USA. 1989 Jul; 86 (14): 5532-5536) teaches that significant structural and functional changes in an antigen-binding site can be caused by amino acid substitutions in the primary structure of an antibody, including substitutions as a site remote from the complementarity determining regions of the antigen-binding domain; see entire document (e.g., the abstract).  Similarly, but more recently, Caldas et al. (Mol. Immunol. 2003 May; 39 (15): 941-952) teaches an unexpected effect of substituting a framework residue upon binding specificity during the humanization of an antibody that binds CD18; see entire document (e.g., the abstract).  
Despite such evident unpredictability, and the fact that certain amino acid residues within the framework regions, as opposed to the CDRs, may have importance in determining the specificity and/or affinity of an antibody for an antigen, there is near consensus in the art that the specificity of the antibody is most dependent upon the identities of the CDRs.  Vajdos et al. (J. Mol. Biol. 2002 Jul 5; 320 (2): 415-428), for example, states that antigen binding is primarily mediated by the CDRs more highly conserved framework segments, which connect the CDRs, are mainly involved in supporting the CDR loop conformations, and in some cases framework residues also contact antigen; see entire document (e.g., page 416, column 1). 
Not inconsistently, De Pascalis et al. (J. Immunol. 2002; 169 (6): 3076-3084), for example, describes demonstrating by CDR grafting that, while perhaps not directly contacting the antigen, certain framework residues are essential to the preservation of the structural integrity of the antigen binding site; see entire document (e.g., page 3079, column 2).  Having realized the role of the framework residues, Wu et al. (J. Mol. Biol. 1999 Nov 19; 294 (1): 151-162) discloses the finding that it is difficult to predict which framework residues serve critical roles in maintaining the antibody’s affinity and specificity, due in part to the large conformational change that occur in the antibody upon its interaction with the antigen; see entire document (e.g., page 152, column 1).  
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by the disclosure, for example, of Casset et al. (Biochem. Biophys. Res. Commun. 2003 Jul 18; 307 (1): 198-205).  Casset et al. describes the rational design and construction of a peptide mimetic of an anti-CD4 monoclonal antibody binding site; see entire document (e.g., the abstract).  The peptide mimetic was designed with 27 residues formed by inclusion of residues from five of the six CDRs of the antibody; see, e.g., the abstract.  Casset et al. states that although the heavy chain CDR3 is at the center of most, if not all antigen interactions, clearly other CDRs play an important role in the recognition process; see, e.g., page 199, column 1.  This conclusion is apparent given their demonstration that an active peptide mimetic that retains the ability to bind to the antigen necessarily comprises amino acids derived from all CDRs, except the light chain CDR2, in addition to a framework residue located just before CDR3 of the antibody’s heavy chain; see, e.g., page 202, column 1.  Though Casset et al. concedes that perhaps not all of the residues representing the various different CDRs will ultimately prove essential to the interaction, it will not be without further extensive studies that such a realization may be made (page 202, column 1).
The art of engineering functional recombinant antibodies, such as the grafted antibodies to which the claims are directed, is even more confounded by findings that residues, which are positioned outside the recognized boundaries of the canonical CDRs, may contribute substantially to the interaction of an antibody and an antigen.  For example, MacCallum et al. (J. Mol. Biol. 1996 Oct 11; 262 (5): 732-745) describes the discovery that although the residues of CDR3 of the heavy and light chains are dominant determinants of the interaction, a number of essential residues contacting the antigen have been placed outside the regions that are recognized using the conventional or standard definitions of the CDRs, which are generally used to define the components of the antigen binding site of the antibody; see entire document (e.g., page 733, column 2).  Moreover, MacCallum et al. teaches an appreciation of the fact that residues within the CDRs that do not actually make contact with the antigen may be important because of their contributions to the conformation of the antibody’s antigen recognition site; see, e.g., page 735, column 1.  
Making further apparent the unpredictability of the importance of residues within the CDRs and other parts of an antibody, which must instead be determined empirically, Holm et al. (Mol. Immunol. 2007 Feb; 44 (6): 1075-1084) describes the mapping of residues important to the interaction of an anti-cytokeratin antibody with the antigen, where although residues in the CDR3 of the heavy chain were determined to be essential, they disclose their unexpected finding that a residue in CDR2 of the light chain forms a necessary part of the antigen binding site of the antibody contacting the antigen; see entire document (e.g., the abstract).  Thus, there are reports indicating despite the progress made toward understanding the interactions of antibodies and antigens, because of the unpredictable nature of the art, much information concerning the specificity and/or affinity of any given antibody cannot be gleaned by a causal examination and analysis of its structure, but must instead be gathered by rigorous, albeit perhaps routine, experimentation. 
Further support for the position taken herein is found in the specification itself, which describes a plurality of antibodies having different structures and different binding properties, despite the fact that each is capable of specifically binding to human PSMA.  
Thus, it should be evident that the effects of alterations in the structure of an antibody upon its ability to bind to the antigen are unpredictable.  It is simply the nature of the art.   
Even considering recent progress the art of developing antibodies and variants thereof with the goal of selecting antibodies or variants with desired properties remains largely impacted by unpredictability, such that in general there is no substitution for empirical testing to screen pluralities of structurally disparate antibodies to identify any having the desired functions or improved properties.  In support of this position, Yu et al. (PLoS One. 2012; 7 (3): e33340; pp. 1-15) teaches “the underlying protein recognition principles have yet to be understood to the level, whereby an antibody-antigen recognition interface can be designed de novo” (page 1); see entire document (e.g., the abstract).  Furthermore, Yu et al. teaches that “[de novo] paratope design on antibodies against any targeted epitope of an antigen has been developed with computational modeling of CDR structures against the selected epitope [10], but the experimental verification of the computational capability has yet to be demonstrated [citation omitted] (pages 1 and 2).  So despite recent advancements in the art, for the most part, it would still, today, be necessary to empirically determine which if any of the antibodies or antigen binding fragments thereof having a heavy chain comprising an amino acid sequence that is only partially identical to SEQ ID NO: 7 and/or a light chain comprising an amino acid sequence that is only partially identical to SEQ ID NO: 6 have the ability to specifically bind to PSMA.16  
The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
Applicant is again reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Addressing claims 36-39, which are drawn to variants of the disclosed antibody having a VH domain comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 21 and a VL domain comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 22, as noted above, the antibody or antigen binding fragment thereof need not bind to any one particular antigen (e.g., human PSMA).  Thus, the claims are drawn to a plurality of substantially different antibodies having not only disparate structures but also having different functions.  This application however only adequately describes antibodies that bind to human PSMA, as opposed to any other antigen, and only then certain antibodies.  The disclosure would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement.    
In summary, it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite structural and functional properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the structure and functional properties of the claimed antibody, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, although Applicant’s arguments have been given careful consideration, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

16.	Claims 1, 2, 5-19, 21, and 34-39 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for making and using a monoclonal antibody or an antigen binding fragment thereof comprising a heavy chain comprising the amino acid sequence of SEQ ID NO: 7 and a light chain comprising the amino acid sequence of SEQ ID NO: 6, which is capable of specifically binding to a human PSMA polypeptide, and a method for imaging human PSMA-expressing cancer cells in a subject comprising administering to the subject an immunoconjugate comprising said antibody or antigen binding fragment thereof and a radionuclide or a fluorophore, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	Beginning at page 9 of the amendment filed March 16, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant' s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice17), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that any given antibody, antibody fragment, or derivative comprising the structural features recited by any of the claims will be found to be capable of specifically binding to PSMA and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify an antibody, an antibody fragment, or a derivative of either an antibody or an antigen fragment comprising the structural features recited by any of the claims, which is capable of specifically binding to PSMA; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Conclusion
17.	No claim is allowed.

18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
August 15, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The amendment to the specification has not been entered.  See the explanation set forth below.
        
        2 The amendment to the specification has not been entered.  This is because a marked up version of the replacement specification was either not filed or not received with the amendment.
        
        3 According to the specification the disclosed antibody designated 5D3 is an antibody having the structure of the elected species (i.e., an antibody comprising the amino acid sequences of SEQ ID NO: 6 and SEQ ID NO: 7); see Figure 2.
        4 See M.P.E.P. § 714.03.
        
        5 In this instance it appears that “prostate specific membrane antigen” may also be known by several other designations including, for example, folate hydrolase 1 (FOLH1), PSM, FGCP, FOLH, GCP2, mGCP, and GCPII.
        
        6 As an example, it is known that alternative splicing of the gene encoding human “prostate specific membrane antigen” gives rise to multiple transcript variants encoding several different isoforms. See, e.g., Schmittgen et al. (Int. J. Cancer. 2003 Nov 1; 107 (2): 323-9) (see entire document; e.g., the abstract).
        
        7 See M.P.E.P. § 2172 (II).
        8 As noted above the amendment to the specification filed May 2, 2022 has not been entered. 
        9 Support for the suggested claim language is found, e.g., in Figure 2.
        10 See, e.g., the disclosure at page 47 of the specification.
        
        11 In fact, claims 35-39 are drawn to an antibody or antigen binding fragment thereof, which need not have any specific binding affinity (i.e., the antibody or fragment thereof does not necessarily bind to human PSMA).  Moreover the antibody or fragment thereof comprises a VH domain that is only 90% identical to SEQ ID NO: 21 and a VL domain that is only 90% identical and since variance is permitted even with the complementarity determining regions (CDRs) it is expected that a substantial number of the antibodies or fragments thereof encompassed by the claims may not bind to PSMA and may bind to entirely different antigens.  Support for this position is found, e.g., in Winkler et al. (J. Immunol. 2000 Oct 15; 165 (8): 4505-4514) (of record), which describing changing the specificity of an antibody by single point mutations (see entire document; e.g., the abstract).
        
        12 See, e.g., Winkler et al. (J. Immunol. 2000 Oct 15; 165 (8): 4505-4514), describing changing the specificity of an antibody by single point mutations (see entire document; e.g., the abstract).
        
        13 The particular reasons why this is the case are discussed in detail below.
        14 The specification describes an anti-human PSMA antibody designated “5D3”, which comprises a heavy chain VH-CH1 domain comprising SEQ ID NO: 7 and a light chain VL-CL domain comprising SEQ ID NO: 6; this antibody is representative of any of a genus of monoclonal antibodies that bind to human PSMA, which comprises a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of the corresponding CDRs of the VH-CH1 domain of SEQ ID NO: 7 and a light chain variable domain comprising CDRs comprising the amino acid sequences of the corresponding CDRs of the VL-CL domain of SEQ ID NO: 6.  This antibody is not reasonably representative of the claimed invention.  
        15 See, e.g., Winkler et al. (J. Immunol. 2000 Oct 15; 165 (8): 4505-4514), describing changing the specificity of an antibody by single point mutations (entire document; e.g., the abstract).
        16 For additional support of this position, see Chang et al. (Structure. 2014 Jan 7; 22 (1): 9-21), which discloses, “[despite] the recognition of critical structural determinants embedded in the local sequences of protein loop regions, the intricate interrelationships among the local structural signals and the overall folding topology and stability remain unpredictable” (page 10); see entire document (e.g., the abstract). 
        17 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best.